TAM S.A. 4th 2008 Quarter Results Announcement São Paulo, March 31, 2009 Conference calls Portuguese (Click here to access) English (Click here to access) March 31, 2009 March 31, 2009 11:00 am (Brazil time) 12:30 pm (Brazil time) 10:00 am (US EDT) 11:30 am (US EDT) Phone: 0800 891-5822 Phone: +1 Password: 70564824 Password: 35540875 Replay: +1 617-801-6888 Replay: +1 617-801-6888 Available from 03/31/2009 until 04/07/2009 Available from 03/31/2009 until 04/07/2009 Code: 90072409 Code: 91795866 Page 1 of 29 Index Index 2 Highlights 3 Spread (RASK– CASK) 4 Graph 1: Trend of CASK and Spread of RASK (-) CASK 4 Operational Performance 5 Market 5 Graph 2: Market growth in domestic and international markets (base 100) 5 Graph 3: TAM’s Market share in domestic and international markets 5 Table 1: Operating data 6 Table 2: Fleet 7 Financial Performance 8 Revenues 8 Table 3: Revenue per type of service 8 Table 4: Total RASK and Yield Total, Scheduled Domestic and International 8 Costs and Expenses in US GAAP 10 Table 5: Costs and Expenses – Quarter 10 Table 6: Costs and Expenses – Accumulated 13 Table 7: EBITDAR, EBITDA e EBIT calculation 14 Table 8: Condensed Balance Sheet 15 Cash Flow 16 Graph 4: Cash flow – Quarter 16 Indebtedness 17 Table 9: Breakdown and Maturity of financial debt 17 Table 10:Breakdown and maturity of Leases classified as financial leases in US GAAP 17 Subsequent Event 18 Revenues 18 Business Units 19 Stock Market 21 Table 10: Shareholders’ position in December 31, 2008 21 Graph 6: Stock Performance 21 Strategy & Estimates 22 Graph 7: Fleet projection at year end 23 Reconciliation 25 Table 12: Balance Sheet 26 Table 13: Statement of Result for the year ended December 31, 2008 28 Glossary 29 Investor Relation contacts: 30 Page 2 of 29 Highlights Q 7.4million passengers transported - an increase of 2% Q Gross Revenues of R$ 3 billion, an increase of 28.8% Q Elimination of MD11s from our fleet Q Delivery of three A319, four A320, three A330 and three B777 in 4Q08 vs. 3Q08 Q “Best in Travel and Tourism” Award – the best Brazilian airline for the sixth consecutive time Q Folha Top of Mind 2008 in the Airline category Q "Aircraft Leasing Deal of The Year" for the finance of four B777-300ER Q Institutional Investor · The best CFO in the Aerospace, Transportation and Industrial sector in Brazil (Líbano) · The second best CEO in the Aerospace, Transportation and Industrial sector in Brazil (Barioni) · The second most shareholders-friendly company Q New nonstop flights to New York, via Rio de Janeiro and to Orlando from São Paulo Q Beginning codeshare with Air Canada Q Star Alliance entrance announcement Q 601,900 shares bought back São Paulo, March 31, 2009 – We (BOVESPA: TAMM4, NYSE: TAM), report our fourth quarter results for 2008 (4Q08). Operational and financial data, except where otherwise indicated, are presented based on amounts consolidated in Reais (R$) and prepared in accordance with accounting principles generally accepted in United States (US GAAP) non audited. Additionally, financial statements summary in accordance with the changes in accounting practices provided by Law No. 11,638 are made available at the end of this release. Operational Performance Domestic Operations Q We reached 50.7% average market share in 4Q08. Q ASKs (capacity) increased 15.6% in 4Q08 compared to 4Q07 as a result of the increase of 5 A319 aircraft and 11 A320, compensated by the elimination of the Fokker 100 (in 4Q07 we had 5 F-100 in our operating fleet) and the reduction in the hours from 12.3 hours/day in 4Q07 to 12.2 flown hours per aircraft per day in 4Q08 (total operation). Q RPKs (demand) increased 6.4% in 4Q08 compared to 4Q07. Q Our domestic load factor decreased to 65.5% in 4Q08, compared to 71.1% in 4Q07. InternationalOperations Q We reached 84.7% average market share in 4Q08. Q ASKs (capacity) increased 24.2% in 4Q08, due to the increase of 4 B777 aircraft, 4 A330 and 3 B767 into our international operating fleet and by elimination of MD11s from our fleet, allowing the beginning of long haul flights from Rio de Janeiro to Miami and New York and from Sao Paulo to Orlando. In South America we started daily flights to Buenos Aires (via Brasilia) in addition to Bariloche and Lima (from Sao Paulo) through the increase in the narrow body fleet in the region. Also in South America, we increase our supply operating the B777 to Santiago and substituting all TAM Mercosur’s F100 to A320 aircraft. Q RPKs (demand) increased 27.5% comparing 4Q08 with 4Q07. Q Our international load factor increased 1.9 p.p. to 72.7%in 4Q08 compared to 70.8% in 4Q07. Financial Performance Q Total CASK decreased by 0.3% in 4Q08 compared to 4Q07, and CASK excluding fuel decreased 11.3%. Q EBIT and EBITDAR margins of 11.2% and 17.9% respectively. Q Net loss of R$ 1,122.7 million, a negative margin of 38.4%. Q Our total cash and cash equivalents equalled R$ 1,914 million. Q Return on Equity (ROE) of (82.3)%. Q Return on Assets (ROA) of (12.2)%. Page 3 of 29 Spread (RASK–CASK) The spread between RASK and CASK was R$ 2.2 cents resulting in an EBIT margin of 11.2% in 4Q08. The main factors that contributed to the decrease of 0.3% in CASK in 4Q08 compared to 4Q07 were the reduction of aircraft and equipment leasing, sales and marketing expenses, depreciation and amortization and other expenses, partially off-set by the increase in fuel, insurance, landing, take-off and navigation charges, outsourced services, maintenance and repairs (except personnel) and the depreciation of the Real in 31.9% To see more details in the variation of the costs, please refer to the comments on the Financial Performance section (table 5). Graph 1: Trend of CASK and Spread of RASK (-) CASK Page 4 of 29 Operational Performance Market Graph 2: Market growth in domestic and international markets (base 100) 4Q08 Growth: RPK (demand) -0.3 % 0.9 % ASK (supply) 10.2 % 4.5 % Graph 3: TAM’s Market share in domestic and international markets Page 5 of 29 Table 1: Operating data 2008 2007 Variation (%) 4th quarter Accum. To Jun 4th quarter Accum. To Jun 4th quarter Accum. To Jun Total Passengers transported (thousand) 7,385 30,144 7,257 27,850 1.8 8.2 RPK (million) 10,382 40,518 9,081 33,500 14.3 20.9 ASK (million) 15,200 57,091 12,789 47,599 18.9 19.9 Load factor - % 68.3 71.0 71.0 70.4 -2.7 p.p. 0.6 p.p. Break-even load factor (BELF) - % 61.0 66.0 68.0 67.0 -7.5 p.p. -0.5 p.p. Average tariff 330 298 261 250 26.3 19.2 Flight hours 138,577 523,114 120,072 462,380 15.4 13.1 Kilometers flown by aircraft (million) 81,582 309,625 71,254 273,056 14.5 13.4 Liters of fuel (million) 535,108 2,047,756 464,017 1,739,430 15.3 17.7 Aircraft utilization (hours per day) 12.2 12.5 12.3 12.6 -1.0 -1.0 Aircraft utilization by track (hours per day)¹ 13.2 13.4 13.3 13.4 -0.5 -0.5 Landings 70,372 274,856 66,178 261,171 6.3 5.2 Stage Length 1,159 1,126 1,077 1,046 7.7 7.7 Total number of employees 24,389 24,389 20,469 20,469 19.2 19.2 - TAM Linhas Aéreas 23,705 23,705 19,574 19,574 21.1 21.1 - TAM Mercosur (TAM Airlines) 442 442 692 692 -36.1 -36.1 - TAM Fidelidade (TAM Viagens) 242 242 203 203 19.2 19.2 WTI-NY end (NYMEX) (in US$/Barrel) 41.96 41.96 91.74 91.74 -54.3 -54.3 End of period exchange rate 2.337 2.337 1.7713 1.7713 31.9 31.9 Domestic Market Paid passengers transported (thousand) 6,291 25,615 6,246 24,150 0.7 6.1 RPK domestic (million) 6,016 23,792 5,656 21,368 6.4 11.3 RPK scheduled domestic (million) 5,657 22,343 5,299 19,991 6.8 11.8 ASK domestic (million) 9,191 34,948 7,951 30,383 15.6 15.0 ASK scheduled comestic (million) 8,775 33,280 7,529 28,765 16.5 15.7 Domestic Load factor - % 65.5 68.1 71.1 70.3 -5.7 p.p. -2.3 p.p. Market Share - % 50.7 50.3 48.2 48.8 2.5 p.p. 1.5 p.p. International Market² Paid passengers transported (thousand) 1,094 4,529 1,011 3,701 8.2 22.4 RPK international (million) 4,366 16,727 3,425 12,133 27.5 37.9 RPK scheduled international (million) 4,359 16,624 3,374 11,947 29.2 39.1 ASK international (million) 6,010 22,143 4,838 17,216 24.2 28.6 ASK scheduled international (million) 5,992 21,971 4,755 16,945 26.0 29.7 International Load factor - % 72.7 75.5 70.8 70.5 1.9 p.p. 5.1 p.p. Market Share - %3 84.7 75.2 65.4 67.5 19.3 p.p. 7.7 p.p. ¹
